Citation Nr: 0400552	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an evaluation greater than 20 percent for 
a low back disc syndrome, status post L4-5 laminectomy.

3.  Entitlement to an evaluation greater than 30 percent for 
residuals of a right hip prosthesis.

4.  Entitlement to an evaluation greater than 10 percent for 
a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from January 1955 to November 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
from March and November 2002 decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO).

For the reasons outlined below, this appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.
 

FINDINGS OF FACT

1.  The veteran's only service-connected disabilities are a 
back disorder evaluated at 20 percent, a right hip disorder 
evaluated at 30 percent, and a right knee disorder evaluated 
at 10 percent.  The combined evaluation is 50 percent.

2.  The veteran's service-connected disabilities have a 
common etiology, i.e., the service-connected back disorder is 
deemed to have caused or aggravated the hip and knee 
disorders, so the combined 50 percent evaluation is 
considered to be one disability for TDIU purposes.

3.  The evidence of record does not show that the veteran's 
service-connected disabilities alone preclude all 
substantially gainful employment.




CONCLUSION OF LAW

The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2003).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a).  If a veteran is 
unemployable due solely to service-connected disabilities, 
but does not meet the schedular criteria of 38 C.F.R. 
§ 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran has one disability evaluated at 30 percent, 
another at 20 percent, and a third at 10 percent for a 
combined evaluation of 50 percent.  For the purposes of 
establishing a single disability evaluated at 60 percent, 
disabilities with a common etiology may be combined.  
38 C.F.R. § 4.16(a).  Etiology refers to the causes or origin 
of a disease or disorder.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
585 (28th ed. 1994).  In this case, all three of the 
veteran's disabilities have been deemed to be etiologically 
related, i.e., the back disorder is deemed to have caused or 
aggravated the right hip and knee disorders, but they combine 
to an evaluation of only 50 percent, so they do not meet the 
schedular criteria of 38 C.F.R. § 4.16(a).

That said, a TDIU may be assigned, on an extraschedular 
basis, by the Director of the VA Compensation and Pension 
Service if the veteran is precluded, solely by service-
connected disabilities, from following a substantially 
gainful occupation.  38 C.F.R. § 4.16(b).  In this case, 
however, the veteran has multiple nonservice connected 
disabilities involving the cervical spine, the lumbar spine 
in addition to that for which service connection has been 
granted, coronary artery disease with multiple myocardial 
infarctions and chronic atrial fibrillation, hyperlipidemia, 
hypertension, chronic obstructive pulmonary disease, 
gastroesophageal reflux, depression, an adjustment disorder, 
and history of alcohol and tobacco abuse.  

He was employed as a firefighter from 1956 to 1989 and 
retired after he developed coronary artery disease and had a 
myocardial infarction.  Notably, there is no medical evidence 
of record suggesting that the veteran is precluded, solely by 
his service-connected disabilities, from following a 
substantially gainful occupation.  Thus, there are no grounds 
for referral of the case to the Director, VA Compensation and 
Pension Service, for consideration of a TDIU on an 
extraschedular basis, and a TDIU is not warranted.

The question arises, particularly in view of the remand 
below, as to whether the issue of a TDIU is ripe for 
adjudication or whether it is inextricably intertwined with 
the issues remanded.  The general rule is that, if the 
adjudication of one issue would have a significant impact on 
the adjudication of another issue such that judicial economy 
and common sense dictate that they be adjudicated together, 
then the issues are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  A TDIU and increased-
rating issues are not necessarily inextricably intertwined.  
Holland v. Brown, 6 Vet. App. 443, 447 (1994).  In this case, 
readjudication of the increased-rating issues would not have 
a significant impact on the TDIU issue, even if evaluations 
are increased so that the veteran met the schedular criteria 
for TDIU pursuant to 38 C.F.R. § 4.16(a), because he does not 
meet the disability criteria for it.  Simply put, there is no 
medical evidence that the appellant is unemployable due 
solely to his service-connected disabilities.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

Here, in a March 2002 phone call VA informed the veteran what 
evidence was required to support his claim.  Moreover, in an 
October 2002 letter the RO notified the veteran that it was 
his responsibility to support his claim with appropriate 
evidence.  The October 2002 letter further notified the 
veteran of the evidence needed to substantiate his claim for 
entitlement to a TDIU, and also notified him that VA would 
assist him in obtaining evidence from custodians thereof that 
he identified.  The Board is of the view that VA actions in 
combination satisfy the notice requirements of the VCAA.


ORDER

Entitlement to a TDIU is denied.


REMAND

Before addressing the remaining issues, it is necessary to 
review the veteran's relevant claims, RO decisions, and 
Notices of Disagreement, to ensure that these matters are in 
proper appellate status.

The veteran's service medical records include one dated in 
1957 that noted a history of twisting injuries to the right 
knee in July and October 1955.  The July 1957 record 
reflected a diagnosis of traumatic synovitis by history with 
a negative examination currently.  Service medical records 
also show that he sustained a herniated nucleus pulposus at 
L4-5, developed right-sided radiculopathy and, in July 1957, 
underwent a laminectomy at that level and excision of 
protruding disc material.  His recovery was not complete and, 
in October 1957, he was placed on the Temporary Disability 
Retired List.

A January 1958 RO decision granted service connection for 
post operative residuals of a herniated intervertebral disc, 
and assigned a 10 percent evaluation.

In September 2000, the veteran claimed entitlement to an 
increased evaluation for the back disorder and to VA pension 
and, in October 2000, he claimed entitlement to Special 
Monthly Compensation (SMC).  A June 2001 RO decision denied 
SMC, but granted service connection for right hip and right 
knee disorders deemed to have been caused or aggravated by 
the service-connected back disorder.  The RO decision 
increased to 20 percent the evaluation for a low back disc 
syndrome, status post L5 laminectomy; following a temporary 
total convalescent evaluation, assigned a 30 percent 
evaluation for residuals of a total hip replacement; and 
assigned a 10 percent evaluation for the right knee disorder.  
Finally, VA pension was granted although the veteran has 
received disability compensation, as a result of his 
disability retirement, since 1988.  

In December 2001, the veteran claimed entitlement to a TDIU.  
The aforementioned March 2002 RO decision denied the claim.  
However, although it did not address the right knee disorder.  
The RO decision denied increased evaluations for the back and 
right hip disorders.  Later that month, the veteran filed a 
Notice of Disagreement (NOD), but specifically disagreed only 
"with the 3-14-02 rating denying individual 
unemployability."

An appeal of an RO decision is commenced by a written and 
timely-filed NOD, and it is perfected, after issuance of a 
Statement of the Case (SOC), by a timely-filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2003).  The NOD need not use 
special wording; it need only evince disagreement with an RO 
decision and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2003).  However, if the appellant wishes to appeal 
only one of several issues addressed by the RO decision, the 
NOD must make that clear.  Id.  In this case, the veteran 
could not have been clearer in stating that he wished to 
appeal only the denial of entitlement to TDIU.  Nevertheless, 
the April 2002 SOC addressed, not only the other two issues 
addressed by the March 2002 RO decision, i.e., the 
evaluations for the back and right hip disorders, but also 
the evaluation for the right knee disorder, an issue not 
adjudicated by the March 2002 RO decision.

In sum, since, as of the April 2002 SOC, the veteran had only 
appealed the denial of entitlement to TDIU, the RO lacked 
jurisdiction to address the evaluations of the service-
connected disorders in that SOC.

In September 2002, the veteran claimed increased evaluations 
for the back, right hip, and right knee disorders.  Those 
claims were denied by a November 2002 RO decision.

In December 2002, the veteran filed a VA Form 9 wherein he 
listed, as issues on appeal, the evaluations for the back, 
right hip, and right knee disorders, and entitlement to a 
TDIU.

As can be seen from the foregoing chronology, until December 
2002, the only RO decision with which the veteran disagreed 
was the denial of entitlement to a TDIU.  The inclusion in 
the April 2002 SOC of three other issues, particularly when 
one of the three had not been the subject of an RO decision, 
did not serve to put those issues in appellate status.  
Further, the inclusion of the other three issues in the 
December 2002 VA Form 9 did not serve to perfect appeals.  
Accordingly, the only issue in appellate status, as of 
December 2002, was entitlement to a TDIU, and that is the 
only issue to which appeal has been perfected.  38 C.F.R. 
§ 20.200.

The December 2002 VA Form 9 does, however, reflect the 
veteran's disagreement with and desire to appeal the November 
2002 RO decision which denied increased evaluations for the 
back, right hip, and right knee disorders.  A January 2003 
Supplemental SOC addressed TDIU and the three increased-
evaluation issues, but it noted receipt of a Substantive 
Appeal, and was clearly a Supplemental SOC and not an SOC 
issued pursuant to the December 2002 NOD submitted on a VA 
Form 9.  The January 2003 letter transmitting the 
Supplemental SOC advised the veteran that, if the 
Supplemental SOC included issues not addressed by the SOC, he 
had 60 days to respond thereto.  That advice, however is 
without force and effect due to a January 2002 change in 
38 C.F.R. § 19.31 (2003).  That regulation provides that the 
Supplemental SOC cannot "be used to announce decisions by 
the agency of original jurisdiction on issues not previously 
addressed in the Statement of the Case, or to respond to a 
notice of disagreement on newly appealed issues that were not 
addressed in the Statement of the Case."  

In sum, a March 2002 RO decision addressed three issues and, 
later that month, the veteran appealed one of them.  An April 
2002 SOC addressed four issues, though the RO lacked 
jurisdiction for two not appealed and clearly lacked 
jurisdiction to address the issue not adjudicated by the 
March 2002 RO decision.  In September 2002, the veteran 
sought increased evaluations for his service-connected 
disabilities, and a November 2002 RO decision denied the 
claims.  A December 2002 VA Form 9 served to perfect appeal 
of the denial of entitlement to a TDIU, and served as an NOD 
to the denial of increased evaluations.  Under the present 
state of the record, the veteran is entitled to an SOC on the 
issues of increased evaluations for the service-connected 
back, right hip, and right knee disorders.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

On another matter, there is no record here that the veteran 
has been given, with regard to the increased-rating claims, 
that notice required by the VCAA.  This remand will afford 
the RO the opportunity to provide that notice.

Finally, applicable criteria governing the rating of an 
intervertebral disc syndrome, changed on September 23, 2002.  
38 C.F.R.§ 4.71a, (2003).  The veteran's increased-rating 
claim was received on September 25, 2002, and the SOC must 
advise him of the new rating criteria.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran:

a.  That evidence needed to 
substantiate his claim for 
entitlement to an increased 
evaluation for the back disorder is 
medical evidence of the nature and 
frequency of incapacitating 
episodes, i.e., when symptoms 
require medical treatment and bed 
rest prescribed by a physician.

b.  That evidence needed to 
substantiate his claim for 
entitlement to an increased 
evaluation for the right hip 
disorder is medical evidence of 
moderately severe or greater 
residuals of hip replacement, 
including pain, weakness, and 
limitation of motion.

c.  That evidence needed to 
substantiate his claim for 
entitlement to an increased 
evaluation for the right knee 
disorder is X-ray evidence of 
arthritis and medical evidence of 
limitation of flexion to 30 degrees 
or less, or a limitation of 
extension to 15 degrees of greater.

d.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence.  VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.  Specifically, the RO 
must obtain medical records, 
including operation reports, 
prepared in connection with all 
postservice back surgery.

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for back, right 
hip, or right knee disorders, and the RO 
must attempt to obtain examination and 
treatment records from identified health 
care providers.

3.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the nature and 
extent of all back, right hip, and right 
knee disability.

a.  The examiner must review the 
claim file, including this decision, 
and indicate in the report that such 
a review was conducted.

b.  The examiner must conduct 
complete range of motion studies, 
and all indicated tests, of the 
back, right hip, and right knee.  X 
rays of the right knee must be 
ordered and reviewed, and the 
examiner must explain the difference 
between "spurring" and arthritis.  
Functional limitations of the back 
disorder, including neurologic 
manifestations attributable thereto, 
must be fully described.  The 
examiner is reminded that service 
connection is in effect for 
intervertebral disc syndrome at L4-5 
only, but evidence of record 
suggests that the veteran has 
undergone several back operations, 
and an effort must be made to 
distinguish signs and symptoms 
attributable to the service-
connected back disorder from all 
nonservice connected back disorders.

c.  The examiner should determine 
whether there is clinical evidence 
of additional limitation of motion 
of the low back, right hip, or right 
knee, due to pain, weakened 
movement, excess fatigability, or 
incoordination.  If so, what is the 
degree of any additional limitation.  
The foregoing factors of additional 
disability are based on use of the 
joints, so it may be necessary for 
the veteran to perform repetitive 
motions or exercises to enable the 
examiner to assess them clinically.  
The examiner should determine 
whether there is clinical evidence 
of additional limitation of motion 
of each joint due to flare-ups and, 
if so, the degree of same.

4.  Upon completion of the foregoing 
development, the RO must review all the 
evidence of record and, if the benefits 
sought on appeal remain denied, issue an 
SOC in accord with 38 C.F.R. § 19.29.  If 
the RO issues and SOC, it must address 
the new rating criteria for Diagnostic 
Code 5293

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



